Citation Nr: 9915281	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis 
with PTSD features, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother 


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971, and from September 1976 to April 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 1997, the Board remanded this case 
for further development.  That development completed, the RO 
has returned the case to the Board for further appellate 
review.

It appears that the veteran's representative has raised the 
issue of entitlement to service connection for alcohol 
dependency secondary to service connected anxiety neurosis 
with PTSD features.  As this issue has neither been developed 
or certified for appellate review, it is referred to the RO 
for any and all appropriate action.  In this regard, the 
Board notes that since the Board's remand in March 1997, the 
U.S. Court of Appeals for Veterans Claims (hereinafter, the 
Court) has held that secondary service connection may be 
awarded for alcohol and drug abuse; however, no compensation 
may be awarded for such disability.  See Barela v. West, 11 
Vet. App. 280 (1998). 


FINDING OF FACT

The veteran's psychiatric symptomatology is productive of 
considerable social and industrial impairment, to include 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
anxiety neurosis with PTSD features have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  In light 
of the additional development undertaken by the RO pursuant 
to the Board's remand as noted below, the Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  

The procedural history of this case reveals that the veteran 
was service-connected for anxiety neurosis and assigned a 
noncompensable evaluation in March 1972.  In September 1972, 
the evaluation was increased to 30 percent disabling.  The 
veteran completed a second tour of active duty from 1976 to 
1984.  As a result of VA examination in January 1987, the 
diagnosis was that the veteran's impairment, then diagnosed 
as an ongoing chronic anxiety depression and psychoneurosis 
with all the elements of post-traumatic stress disorder 
(PTSD), was moderately severe.  In February 1987, the 
veteran's evaluation was increased to 50 percent disabling.   
  
In November 1991, the RO proposed to reduce the veteran's 
rating for anxiety neurosis from 50 to 10 percent, and the 
May 1992 rating decision on appeal effected the reduction.  
In a March 1997 decision, the Board restored the 50 percent 
evaluation, but found that an evaluation in excess of 50 
percent for anxiety neurosis was not warranted in May 1992 or 
at any time prior to the establishment of the new regulations 
for evaluation of psychiatric disorders in November 1996. 

Thereafter, the Board proceeded to remand this case for 
additional evidentiary development, to include recent 
treatment records, Social Security Administration (SSA) 
records, VA psychiatric examination and opinion, and a review 
of the evidence under the new psychiatric regulations adopted 
in November 1996. 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52695-52702 (1996).  In a May 1997 rating decision the RO 
effectuated the Board's restoration of a 50 percent 
evaluation for anxiety neurosis and, in effect, awarded 
service connection for PTSD, recharacterizing the veteran's 
service-connected psychiatric disorder as anxiety neurosis 
with PTSD features.  Subsequently, pursuant to the Board's 
remand, recent treatment records were obtained by the RO and 
the veteran underwent psychiatric examination; however, 
numerous requests for SSA records resulted in a determination 
that such records were unavailable.  Thereafter, in an 
October 1998 determination, the RO evaluated the veteran's 
service-connected psychiatric disability under the old and 
newly revised criteria.    
  
Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (1998).  
The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include generalized anxiety 
disorder and PTSD, as set forth in 38 C.F.R. § 4.125-4.132.  
See 61 Fed. Reg. 52695-52702 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the appeal process has been concluded, the version 
most favorable to the veteran will apply, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As the changes to the 
schedular criteria were made during the pendency of the 
veteran's appeal, the Board finds that it must consider both 
the old and new criteria in evaluating the veteran's service-
connected anxiety neurosis with PTSD features.  

However, as the revised regulations in this case do not allow 
for their retroactive application prior to November 7, 1996, 
the Board cannot apply the new provisions prior to that date.  
Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) 
(Haywood v. West, No. 97-25).  In other words, the Board must 
review the evidence dated prior to November 7, 1996, only in 
light of the old regulations, but must review the evidence 
submitted on or after November 7, 1996, under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.  However, in this case, the 
Board notes that the March 1997 Board decision already 
reviewed the evidence then of record dated prior to November 
7, 1996, in light of the old regulations.  Accordingly, it is 
left for the Board to review that evidence of record dated 
prior to November 7, 1996, and received following the Board's 
March 1997 remand, under the old regulations, and to review 
the evidence dated on or after November 7, 1996, under both 
the old and newly revised regulations.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Adjectival descriptions such as "severe" 
were not determinative of the degree of disability, rather 
the report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative.  38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400, Note (1) (1996).

A 50 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
A 100 percent rating required totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  The 
veteran must have been demonstrably unable to obtain or 
retain employment.  Id.

Under the revised schedular criteria, a 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks that occur more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.   
38 C.F.R. § 4.130, Diagnostic Code 9432 (1998). 

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

As noted previously, it is left for the Board to review that 
evidence of record dated prior to November 7, 1996, and 
received following the Board's March 1997 remand, under the 
old regulations, and to review the evidence dated on or after 
November 7, 1996, under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.  

The evidence of record dated prior to November 7, 1996, and 
received following the Board's remand consists of VA 
outpatient treatment records dated from 1992 through 1996.  
Essentially these records show that the veteran was seen for 
routine follow-up and medication management.  On August 12, 
1996, the veteran reported that he was self-employed and 
doing well.  He indicated that he did not want to stop taking 
Xanax as he was functioning so well.  The only reported 
symptomatology was continuing nightmares.  This evidence does 
not reveal severe social and industrial impairment; if 
anything, it shows that as of August 1996 the veteran was 
functioning well and was self-employed.  Accordingly, the 
Board finds that an evaluation in excess of 50 percent is not 
warranted based on this evidence and the regulations in 
effect prior to November 7, 1996. 

The evidence of record dated on or after November 7, 1996, 
consists of VA outpatient treatment records dated from 
December 1996 to May 1997 and VA examination dated in May 
1998.  Outpatient treatment records reveal only one record 
pertaining to the veteran's psychiatric condition.  In 
December 1996, the veteran was seen in the mental health 
clinic.  At that time, he reported a nightmare regarding 
Vietnam and it was noted that his medication was continued.   

The veteran's claims folder was reviewed in conjunction with 
the May 1998 VA examination.  A detailed account of the 
veteran's military and medical history was noted at that 
time.  The veteran reported that his current symptomatology 
included distressing nightmares one to three times a week 
regarding his Vietnam experiences (a decrease in frequency); 
disturbed sleep patterns; continued decreased interest in 
activities; avoidance techniques; withdrawal from others; 
periods of jumpiness and restlessness; nervous, anxious and 
dysphoric mood; intrusive thoughts and images of Vietnam 
accompanied by increased nervousness, anxiety, dysphoria and 
depression; increased vigilance; social isolation; and 
difficulty with authority figures.  The veteran reported that 
he had no friends and did not care for veteran's 
organizations.  He indicated that he spent his free time 
woodworking, watching television, and occasionally fishing 
with his present and fourth wife.  He reported that these 
activities relaxed him.   

As for work history, the veteran reported that he worked off 
and on for five years but was unable to hold his jobs 
steadily due to adjustment difficulties and problems working 
with people.  He indicated that he experienced difficulty in 
dealing with work pressures and easily became "stressed 
out."  He admitted bad attitudes, periods of angry and 
hostile moods, and dysphoria during this period.  He 
indicated that he worked as a house painter, dry wall 
repairer, cook, security guard, and a prison guard.  His 
longest job was two years as a Park Ranger. 

Mental status examination revealed that the veteran initially 
was rather distant,  guarded, ill at ease and uptight.  He 
later calmed down and slowly became increasingly and fairly 
spontaneous in interactions.  He was cooperative, although on 
a few occasions some hesitation and mild vigilance was 
observed.  Two or three times during the interview he was 
tearful in recalling his Vietnam experiences.  He expressed 
frustration and resentment of the turmoil he encountered as 
the result of changes in his VA disability compensation and 
the resulting financial difficulties.  

The veteran's speech initially was abrupt and harsh; however, 
he later relaxed and the tone of his voice became softer and 
more relaxed.  His initial mood was angry, resentful and 
frustrated.  His affect was dysphoric, but became more 
modulated on the middle part of the interview.  No perceptual 
disturbances such as depersonalization, derealization, 
hallucinations, or illusions were noted.  Thought processes 
were goal directed.  There was no evidence of incoherence or 
circumstantiality noted.  Thought content was negative for 
any preoccupations, delusions, suicidal ideation, or 
homicidal ideations.  The veteran indicated that in the past 
he had a few incidents of repeated suicidal ideation and even 
had plans on one occasion.  Recent memory was intact and 
remote memory presented mild and benign deficits.  His 
attention and concentration were fairly good as he calmed 
down.  He was oriented to time, place, and person.  His 
insight, particularly on the symptoms of PTSD, was limited.  
Judgment was intact.    

In summary, the examiner noted that some symptomatology 
associated with the veteran's generalized anxiety disorder, 
which was moderate to severe in degree, overlapped with the 
symptomatology associated with the veteran's PTSD, which was 
moderately severe in degree.  It was noted that the veteran's 
overall psychological impairment was of moderately severe 
degree, to include severe social impairment and moderate to 
severe occupational impairment.  In this examiner's opinion 
the Global Assessment of Functioning (GAF) score for the 
veteran's anxiety disorder alone was 53-54.  In assigning 
this score, the examiner noted the veteran's lack of friends, 
inability to keep jobs, prior conflicts with co-workers, 
constricted activities, and continued moderate to severe 
tension, anxiety and apprehension, along with attention and 
concentration related deficits.  The examiner also noted that 
the veteran's GAF score based on his anxiety disorder in 
combination with PTSD was 51.        

The evidence of record dated on or after November 7, 1996, 
does not indicate that the veteran's anxiety neurosis with 
PTSD features rises to the level of a 70 percent disability 
under the old or newly revised criteria.  This evidence 
demonstrates that the veteran has disturbances of motivation 
and mood as well as difficulty in establishing and 
maintaining effective work and social relationships.  
However, the evidence does not demonstrate severe impairment 
in these areas; nor does it reveal   
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently; appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  In essence, the 
serious disorders of thought and perception required for a 
higher evaluation are not present.

Accordingly, after a thorough review of the probative 
evidence, the Board finds that an evaluation in excess of 50 
percent for anxiety neurosis with PTSD features is not 
warranted.  The Board notes the contention of the veteran's 
representative that the veteran should be evaluated 
separately for his anxiety neurosis and his PTSD.  However, 
the Board finds that the similarity in the symptomatology 
associated with the veteran's general anxiety neurosis and 
his PTSD makes it impossible to separate these disorders for 
rating purposes and, therefore, the veteran's psychiatric 
symptomatology must be addressed as a whole.    

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 57-58 (1990).


ORDER

An evaluation in excess of 50 percent for anxiety neurosis 
with PTSD features is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

